PER CURIAM.
ORDER
After notice and hearing, the Florida Rules of Civil Procedure shall be and they are hereby amended as follows, to wit:
1. Rule 1.3(b) shall be amended to read as follows:
Upon the commencement of the action, summons shall be forthwith issued by the clerk or judge of the court and delivered for service without praecipe.
2. Rule 1.3(d) shall be amended to read as follows:
If there is more than one defendant, the clerk or judge of the court shall issue as many writs of summons against the several defendants as may be directed by the plaintiff or his attorney. When any summons shall be returned not executed or returned improperly executed as to any defendant, the plaintiff shall be entitled to such additional summons against such defendant or defendants, as may be required to effect service.
3. Rule 1.13(7) shall be amended to read as follows:
Cross-Claim Against Co-Party. Any party may state as a cross-claim any claim within the jurisdiction of the court, by one party against a co-party arising out of the transaction or occurrence that is the subject matter of either of the original action or of a counterclaim therein or relating to any property that is the subject matter of the original action. Such cross-claim may include a claim that the party against whom it is asserted is or may be liable to the cross-claimant for all or part of a claim asserted in the action against the cross-claimant.
4. Rule 1.16(6) shall be amended to read as follows:
Such other matters as may aid in the disposition of the action.
The court shall make an order reciting the action taken at the conference, the amendments allowed to the pleadings, and the agreements made by the parties as to any of the matters considered, and limiting the issues for trial to those not disposed of by admissions or agreements of counsel; and such order when entered shall control the subsequent course of the action, unless modified at the trial to prevent manifest injustice. The court shall establish by rule a pre-trial calendar on which such actions may be placed for trial or consideration.
*476The court shall cause a copy of its order setting a pre-trial conference to be mailed to the attorneys for the parties not less than ten days prior to the conference. Upon failure of an attorney for a party to attend the conference, it shall be within the court’s discretion, sua sponte, to dismiss the suit or strike the answer, or take such action as the manifest justice of the cause requires.
5. Rule 1.32 entitled, Depositions De Bene Esse shall be and it is hereby abolished.
6. Rule 3.13 entitled, Time for Taking Testimony, shall be and it is hereby abolished.
7. Rule 3.14(1) entitled, Filing of Master’s Report and Notice thereof, shall be amended to read as follows :
The master, as soon as his report is ready, shall return the same into the clerk’s office, and the day of return shall be noted by the clerk in the progress docket. Immediately upon returning his report, the master shall give written notice of the filing thereof to counsel for the respective parties, and file a copy of such notice together with his certificate as to the service upon each counsel and the manner of such service. The parties shall have ten days from the time of the receipt of such notice within which to file exceptions of said report. The said time may be enlarged by the court for good cause shown upon application of either party and said application may be heard by the court ex parte. However, any such order entered as a result of an ex parte hearing shall not become effective until it has been served on opposing counsel and proof of service thereof has been filed in the cause. If no exceptions are filed within the said period by either party, the court shall take such action on the report as may be appropriate. If exceptions are filed they shall stand for hearing before the court upon reasonable notice by either party.
Each and all of the foregoing amendments shall become effective on the 1st day of October, 1961, and shall be applicable to all cases then pending as well as to those instituted thereafter.
THOMAS, C. J., and TERRELL, HOB-SON, ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.